Case 1:18-cv-00710-EAW-JJM Document 61 Filed 06/26/19 Page 1 of 38
Case 1:18-cv-00710-EAW-JJM Document 58 Filed 06/20/19 Page 1 of 38

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

FEDERAL TRADE COMMISSION and

PEOPLE OF THE STATE OF NEW YORK, by Case No.: 1:18-cv-00710-EAW
LETITIA JAMES, Attorney General of the State
ar Nem One. STIPULATED ORDER FOR
. PERMANENT INJUNCTION AND
Plaintiffs, MONETARY JUDGMENT AS TO
FRANK A. UNGARO, JR. AND
v. WORLDWIDE PROCESSING
GROUP, LLC

HYLAN ASSET MANAGEMENT, LLC, et al.,

Defendants.

 

 

Plaintiffs the Federal Trade Commission (“Commission”) and the People of the State of
New York, by the Attorney General of the State of New York (“NY AG”), commenced this civil
action on June 26, 2018 by filing a complaint (the “Complaint”) for temporary, preliminary, and
permanent injunctive relief and other equitable relief pursuant to Section 13(b) of the Federal
Trade Commission Act (“FTC Act”), 15 U.S.C. § 53(b), Section 814(a) of the Fair Debt
Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692I(a), N.Y. Executive Law § 63(12), and
N.Y. General Business Law Article 22-A, § 349 and Article 29-H, § 601. Plaintiffs amended
their complaint on August 27, 2018 and named additional defendants. Plaintiffs and Defendants
Frank A. Ungaro, Jr. and Worldwide Processing Group, LLC, stipulate to the entry of this
Stipulated Order for Permanent Injunction and Monetary Judgment (“Order”) to resolve all
matters in dispute in this action between them.

THEREFORE, IT IS ORDERED as follows:

FINDINGS

1, This Court has jurisdiction over this matter.
Case 1:18-cv-00710-EAW-JJM Document 61 Filed 06/26/19 Page 2 of 38
Case 1:18-cv-00710-EAW-JJM Document 58 Filed 06/20/19 Page 2 of 38

ll

The Complaint charges that Defendants participated in deceptive and abusive Debt-
Collection practices, in violation of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a). the
FDCPA, 15 U.S.C. §§ 1692-1692p. and N.Y. General Business Law Article 22-A § 349
and Article 29-H § 601.

Defendants neither admit nor deny any of the allegations in the Complaint, except as

tad

specifically stated in this Order. Only for purposes of this action, Defendants admit the
facts necessary to establish jurisdiction.

4, Defendants waive any claim that they may have under the Equal Access to Justice Act.
28 U.S.C. § 2412, concerning the prosecution of this action through the date of this

Order, and agree to bear their own costs and attorney fees.

CA

Defendants and Plaintiffs waive all rights to appeal or otherwise challenge or contest the

validity of this Order.

DEFINITIONS

For the purpose of this Order, the following definitions apply:

A. “Corporate Defendant” means Worldwide Processing Group, LLC, and by
whatever other names it may be known, and its successors and assigns, as well as
any subsidiaries, affiliates, and any fictitious business entities or business names
created or used by these entities, or any of them,

B. “Credit Repair Service” means selling. providing. or performing any service (or
representing that such service can or will be sold, provided, or performed) through
the use of any instrumentality of interstate commerce or the mails, in return for
the payment of money or other valuable consideration, for the express or implied

purpose of (i) improving any consumer’s credit record, credit history, or credit

tw
Case 1:18-cv-00710-EAW-JJM Document 61 Filed 06/26/19 Page 3 of 38
Case 1:18-cv-00710-EAW-JJM Document 58 Filed 06/20/19 Page 3 of 38

H.

rating: or (ii) providing advice or assistance to any consumer with regard to any
activity or service described in clause (i).

“Debt” means any obligation or alleged obligation to pay money arising out of a
transaction, whether or not such obligation has been reduced to judgment.
“Debt-Collection Activities” means any activities of a Debt Collector to collect
or attempt to collect. directly or indirectly, a Debt owed or due, or asserted to be
owed or due.

“Debt Collector” means any Person who uses any instrumentality of interstate
commerce or the mails in any business the principal purpose of which is the
collection of any Debts, or who regularly collects or attempts to collect, directly
or indirectly, Debts owed or due or asserted to be owed or due another. The term
also includes any creditor who, in the process of collecting its own Debts, uses
any name other than its own which would indicate that a third Person is collecting
or attempting to collect such Debts. The term also includes any Person to the
extent such Person collects or attempts to collect any Debt that was in default at
the time it was obtained by such Person.

“Debt Portfolio” means spreadsheets, databases. tables, lists, or any other
compilation of information describing Debts or purported Debts owed by
individuals to a business.

“Defendants” means the Individual Defendant and the Corporate Defendant.
individually. collectively, or in any combination.

“Financial Product or Service” means any product, service. plan, or program

represented, expressly or by implication, to:
Case 1:18-cv-00710-EAW-JJM Document 61 Filed 06/26/19 Page 4 of 38
Case 1:18-cv-00710-EAW-JJM Document 58 Filed 06/20/19 Page 4 of 38

J. provide to any consumer, arrange for any consumer to receive. or assist

any consumer in receiving. an extension of consumer credit;

ty

provide to any consumer, arrange for any consumer to receive. or assist

any consumer in receiving, Credit Repair Service: or

tad

provide to any consumer, arrange for any consumer to receive, or assist

any consumer in receiving, any Secured or Unsecured Debt Relief Product

or Service.

I. “Hylan Defendants” means Andrew Shaevel, Jon E. Purzhansky, Bobalew
Management Corporation; Bobalew, I.LC; 6P Management Corporation: 6P,
LLC: Hylan Asset Management, LLC; and by whatever other names they may be
known, and their successors and assigns. as well as any subsidiaries, affiliates.
and any fictitious business entities or business names created or used by these
individuals, these entities. or any of them.

J, “Individual Defendant” means Frank A. Ungaro, Jr.

K. “Investigation,” for purposes of this Order, includes objectively evaluating the
circumstances and considering information, including an assessment of the
relevance, reliability, accuracy. integrity, and completeness of such information.
to determine whether a debtor owes a Debt in the amount asserted by Defendants
while collecting on Debt. The information Defendants shall assess in an
Investigation, where applicable. shall include but not be limited to:

I. the information that Defendants received, directly or indirectly. from the
credit originator or the creditor to whom the Debt is owed, such as: (a) the

debtor's credit application, (b) the credit contract between the debtor and
Case 1:18-cv-00710-EAW-JJM Document 61 Filed 06/26/19 Page 5 of 38
Case 1:18-cv-00710-EAW-JJM Document 58 Filed 06/20/19 Page 5 of 38

to

the credit originator, (c) documents with the current or former name,
address, and telephone phone number of the debtor, (d) documents with
the debtor’s account number. in whole or in part, and account statements,
(e) documents with the date and amount of any payments, (f) documents
with the date and outstanding balance at charge-off, and (g) Debt

Collector's notes:

the information that Defendants received from data aggregators. data
brokers, consumer reporting agencies. skip tracers. and other third-parties.
such as: (a) documents with the current or former name, address, and
telephone number of the debtor, (b) documents with consumer-report
information, including credit scores and updates to the information in
credit reports, and (c) the scoring of the Debt through the use of a
predictive model:

the information that Defendants created or maintained in collecting on
the Debt. such as Debt Collectors’ notes; and the information
Defendants received from the debtor denying. disputing, or challenging
the claim that the debtor owes the Debt or the amount of the Debt. such
as: (a) documents with the debtor's current or former name, address,
and telephone number, (b) receipts or other evidence of payment from
the credit originator, the creditor to whom the Debt is owed, or a Debt
Collector, (c) canceled checks, bank account statements. credit card
statements. and other documents evidencing payment, and (d) a

consumer report relevant to the disputed item.
Case 1:18-cv-00710-EAW-JJM Document 61 Filed 06/26/19 Page 6 of 38
Case 1:18-cv-00710-EAW-JJM Document 58 Filed 06/20/19 Page 6 of 38

L. “Person” means a natural person, organization, or other legal entity. including a
corporation, partnership, proprietorship, association, cooperative, or any other
group or combination acting as an entity.

M. “Secured or Unsecured Debt Relief Product or Service” means, with respect to
any mortgage, loan, Debt, or obligation between a Person and one or more
secured or unsecured creditors or Debt Collectors, any product, service, plan, or
program represented, expressly or by implication, to: (A) negotiate, settle, or in
any way alter the terms of payment or other terms of the mortgage, loan, Debt. or
obligation, including but not limited to, a reduction in the amount of interest.
principal balance. monthly payments, or fees owed by a Person to a secured or
unsecured creditor or Debt Collector: (B) stop, prevent. or postpone any mortgage
or deed of foreclosure sale for a Person's dwelling, any other sale of collateral.
any repossession of a Person’s dwelling or other collateral, or otherwise save a
Person’s dwelling or other collateral from foreclosure or repossession; (C) obtain
any forbearance or modification in the timing of payments from any secured or
unsecured holder of any mortgage. loan, Debt, or obligation; (D) negotiate.
obtain, or arrange any extension of the period of time within which the Person
may (i) cure his or her default on the mortgage. loan, Debt. or obligation, (ii)
reinstate his or her mortgage. loan, Debt. or obligation, (iii) redeem a dwelling or
other collateral, or (iv) exercise any right to reinstate the mortgage. loan, Debt. or
obligation or redeem a dwelling or other collateral; (E) obtain any waiver of an
acceleration clause or balloon payment contained in any promissory note or

contract secured by any dwelling or other collateral; or (F) negotiate, obtain, or
Case 1:18-cv-00710-EAW-JJM Document 61 Filed 06/26/19 Page 7 of 38
Case 1:18-cv-00710-EAW-JJM Document 58 Filed 06/20/19 Page 7 of 38

arrange (i) a short sale of a dwelling or other collateral, (ii) a deed-in-lieu of
foreclosure, or (iii) any other disposition of a mortgage, loan, Debt, or obligation
other than a sale to a third party that is not the secured or unsecured loan holder.
The foregoing shall include any manner of claimed assistance, including, but not
limited to, auditing or examining a Person’s application for the mortgage. loan,
Debt. or obligation.

N, “SQ Capital Defendants” means Joel Jerome Tucker, SQ Capital, LLC, JT
Holdings. Inc., and HPD LLC, and by whatever other names they may be known.
and their successors and assigns, as well as any subsidiaries, affiliates. and any
fictitious business entities or business names created or used by this individual.
these entities, or any of them.

ORDER
I
PROHIBITION AGAINST UNLAWFUL COLLECTION PRACTICES

IT IS ORDERED that Defendants, Defendants’ officers. agents, employees. and
attorneys. and all other Persons in active concert or participation with any of them. who receive
actual notice of this Order. whether acting directly or indirectly. in connection with Debt-
Collection Activities, are permanently restrained and enjoined from:

A. Using any false, deceptive, or misleading representation or means, including,

but not limited to. falsely representing, directly or indirectly, expressly or by

implication:
1. the character, amount, or legal status of any Debt;
2. that a consumer is delinquent on a Debt:
Case 1:18-cv-00710-EAW-JJM Document 61 Filed 06/26/19 Page 8 of 38
Case 1:18-cv-00710-EAW-JJM Document 58 Filed 06/20/19 Page 8 of 38

3. that Defendants have the authority to collect any Debt:
4. that the consumer has a legal obligation to pay Defendants:
5. that the law allows them to contact third parties without limitation: or
6. any other material fact:
B. Communicating with Persons other than the consumer, the consumer's attorney,

a consumer reporting agency if otherwise permitted by law, the creditor, the
attorney of the creditor, the attorney of the Debt Collector, the consumer's
spouse, parent (if the consumer is a minor). guardian, executor, or administrator
for purposes other than acquiring location information about the consumer.
without having obtained directly the prior consent of the consumer or the express
permission of a court of competent jurisdiction. and when not reasonably
necessary to effectuate a post judgment judicial remedy:

Cc. Threatening to take an action that Defendants cannot legally take:

D. Failing to disclose in the initial communication with a consumer that Defendants
are Debt Collectors attempting to collect a Debt and that any information
obtained will be used for that purpose, or failing to disclose in subsequent
communications that the communication is from a Debt Collector;

E. Failing to provide consumers. either in the initial communication or a written
notice sent within five days after the initial communication, with the information
required by Section 809(a) of the FDCPA. 15 U.S.C. § 1692g(a), including

information about the Debt and consumers’ rights to dispute the Debt; and
Case 1:18-cv-00710-EAW-JJM Document 61 Filed 06/26/19 Page 9 of 38
Case 1:18-cv-00710-EAW-JJM Document 58 Filed 06/20/19 Page 9 of 38

Fx Violating any provision of the FDCPA, 15 U.S.C. §§ 1692-1692p (a copy of
which is attached hereto as Attachment A), including, but not limited to, Section
807, 15 U.S.C. § 1692e.
II.

PROHIBITED MISREPRESENTATIONS RELATING TO
FINANCIAL PRODUCTS OR SERVICES

IT IS FURTHER ORDERED that Defendants, Defendants* officers, agents, employees.
and attorneys, and all other Persons in active concert or participation with any of them. who
receive actual notice of this Order, whether acting directly or indirectly, in connection with
promoting or offering for sale any Financial Product or Service, are permanently restrained and
enjoined from misrepresenting or assisting others in misrepresenting, expressly or by
implication, any material fact, including but not limited to:

A. the terms or rates that are available for any loan or other extension of credit:

B. any aspect of any Credit Repair Service, including but not limited to (a) any
Person’s ability to improve or otherwise affect a consumer's credit record, credit
history, or credit rating or ability to obtain credit; or (b) that any Person can
improve any consumer's credit record, credit history, or credit rating by
permanently removing negative information from the consumer's credit record.
credit history, or credit rating, even where such information is accurate and not
obsolete;

Cc. any aspect of any Secured or Unsecured Debt Relief Product or Service. including
but not limited to. the amount of savings a consumer will receive from

purchasing, using, or enrolling in such Secured or Unsecured Debt Relief Product

9
Case 1:18-cv-00710-EAW-JJM Document 61 Filed 06/26/19 Page 10 of 38
Case 1:18-cv-00710-EAW-JJM Document 58 Filed 06/20/19 Page 10 of 38

or Service: the amount of time before which a consumer will receive settlement of
that consumer's Debts; or the reduction or cessation of collection calls:
that a consumer will receive legal representation; and
any particular outcome or result from a Financial Product or Service, including
that a Financial Product or Service is guaranteed, assured, highly likely or
probable, or very highly likely or probable.

IIT.

PROHIBITION AGAINST MISREPRESENTATIONS
RELATING TO ANY PRODUCTS OR SERVICES

IT JS FURTHER ORDERED that Defendants, Defendants” officers, agents. employees.

and attorneys, and all other Persons in active concert or participation with any of them. who

receive actual notice of this Order, whether acting directly or indirectly, in connection with

promoting or offering for sale any good or service, are permanently restrained and enjoined from

misrepresenting or assisting others in misrepresenting, expressly or by implication, any material

fact. including but not limited to:

A.

that any Person is an attorney or affiliated or associated with an attorney or law

firm:

the nature or terms of any refund. cancellation, exchange, or repurchase policy.
including, but not limited to, the likelthood of a consumer obtaining a full or
partial refund, or the circumstances in which a full or partial refund will be
provided to the consumer;

that any Person ts affiliated with. endorsed or approved by, or otherwise
connected to any other Person, government entity, or other public or commercial

entity, including a court system; and

10
Case 1:18-cv-00710-EAW-JJM Document 61 Filed 06/26/19 Page 11 of 38
Case 1:18-cv-00710-EAW-JJM Document 58 Filed 06/20/19 Page 11 of 38

D. the nature, expertise. position, or job title of any Person who provides any product
or service; and

E. any other fact material to a consumer’s decision to purchase any good or service,
such as (1) the total costs to purchase, receive, or use, and the quantity of, any
good or service; (2) any material restriction, limitation. or condition to purchase.
receive, or use any good or service: or (3) any material aspect of the performance.
efficacy, nature, or central characteristics of any good or service.

IV.
PROHIBITION AGAINST UNSUBSTANTIATED CLAIMS

IT IS FURTHER ORDERED that Defendants, Defendants” officers, agents, employees,

and attorneys. and all other Persons in active concert or participation with any of them, who
receive actual notice of this Order, whether acting directly or indirectly, in connection with Debt-
Collection Activities, are permanently restrained and enjoined from:

A. Representing. expressly or by implication. that a debtor owes a Debt, that
Defendants have authority to collect on a Debt, or the amount of a Debt, when, at
the time of the representation, Defendants do not possess and rely upon competent
and reliable evidence that is sufficient to substantiate that the representation Is
true. including but not limited to instances where:

Debtors have disputed or attempted to dispute the validity or accuracy of
the Debt and Defendants have failed to review information substantiating
the amount of Debt. or failed to consider the debtors’ disputes. prior to

continuing collection: or
Case 1:18-cv-00710-EAW-JJM Document 61 Filed 06/26/19 Page 12 of 38
Case 1:18-cv-00710-EAW-JJM Document 58 Filed 06/20/19 Page 12 of 38

rea Defendants have knowledge or reason to believe that a specific Debt
Portfolio contains unreliable data but fail to obtain information
substantiating the accuracy of the data prior to collecting; and
B. Failing, after a debtor denies. disputes, or challenges the Defendants’ claim that

the debtor owes the Debt or owes the Debt in the amount asserted, to:

lL.

within fourteen (14) days after the denial, dispute, or challenge, or when

the Debt is next reported to a consumer reporting agency, if earlier: report

the Debt as disputed or request deletion of that item from the debtor’s

credit reporting file by any credit reporting agency to which the Debt was

reported by Defendants; and

promptly after the denial. dispute. or challenge:

(a)

(b)

cease collection. and not sell, provide, or transfer the Debt to any
Person or entity other than the creditor to whom the Debt is owed:

or

commence and complete, within thirty (30) days after a debtor
denies, disputes, or challenges Defendants’ claim that the debtor
owes the Debt or that it owes the Debt in the amount asserted. an
Investigation of the denial. dispute, or challenge, provided that
Defendants shall not be required to investigate any denial, dispute.
or challenge more than once unless the debtor provides to
Defendants or the Defendants otherwise acquire or obtain
information. data, or documentation that was not considered in any

prior Investigation. Defendants shall notify the debtor within
Case 1:18-cv-00710-EAW-JJM Document 61 Filed 06/26/19 Page 13 of 38
Case 1:18-cv-00710-EAW-JJM Document 58 Filed 06/20/19 Page 13 of 38

five (5) business days if the denial, dispute. or challenge is not

investigated under this proviso.

(i)

(ii)

If the results of the Investigation show that the debtor owes
the Debt in the amount asserted. Defendants, within five (5)
days of reaching their conclusion, shall provide verification
of the Debt to the debtor, inform the debtor of their
conclusion, and provide the basis for it, after which they
may continue collection. Ifthe debtor continues to dispute
the Debt. nothing in this order supersedes the requirement
of § 623(a)(3) of the Fair Credit Reporting Act (*FCRA”).
15 U.S.C. § 1681s-2(a)(3), that Defendants convey the
dispute when furnishing information on the Debt to any
consumer reporting agency.

If the results of the Investigation show that the debtor does
not owe the Debt or the Debt cannot be verified. Defendants
shall. within five (5) days of reaching their conclusion: (a)
inform the debtor of their conclusion and the basis for it:
(b) request that each consumer reporting agency to which
the Debt has been reported delete the Debt from the
debtor’s credit reporting file; (c) cease collection; and (d)
not sell. provide. or transfer the Debt to any Person or entity

other than the creditor to whom the Debt is allegedly owed.
Case 1:18-cv-00710-EAW-JJM Document 61 Filed 06/26/19 Page 14 of 38
Case 1:18-cv-00710-EAW-JJM Document 58 Filed 06/20/19 Page 14 of 38

(iii) If the results of the Investigation show that the debtor does
owe the Debt but not in the amount that Defendants
asserted, Defendants shall, within five (5) days of reaching
their conclusion: (a) inform the debtor of their conclusion
and the basis for it; and (b) provide to each consumer
reporting agency to which the Debt has been reported any
correction to the reported information that is necessary to
make the information provided by Defendants accurate.
after which they may continue collection.

Provided that, if the debtor initiates contact with Defendants by any means, Defendants may
respond to the debtor prior to the completion of the Investigation.
Provided further thaz, nothing in this Section affects Defendants’ obligation to comply with all
applicable provisions of the FDCPA and the FCRA.
Provided further that, nothing in this Section prohibits Defendants from requiring debtors who
deny. dispute, or challenge a Debt on the grounds of fraud or identity theft to do so in writing,
so long as Defendants clearly and conspicuously disclose these requirements to debtors. Once
Defendant receives an identity theft report, the requirements of § 623(a)(6)(B) of the FCRA. 15
U.S.C. § 1681s-2(a)(6)(B), apply.

Vv.

PROHIBITION ON DISCLOSURE OF
INACCURATE CONSUMER INFORMATION

IT IS FURTHER ORDERED that Defendants. Defendants’ officers, agents, employees,

and attorneys, and all other Persons in active concert or participation with any of them, who
Case 1:18-cv-00710-EAW-JJM Document 61 Filed 06/26/19 Page 15 of 38
Case 1:18-cv-00710-EAW-JJM Document 58 Filed 06/20/19 Page 15 of 38

receive actual notice of this Order. whether acting directly or indirectly, in connection with
promoting or offering for sale any good or service, are permanently restrained and enjoined from
furnishing information relating to any consumer to any consumer reporting agency.
notwithstanding any alternative compliance methods that may be generally available under
Section 623(a)(1)(C) of the Fair Credit Reporting Act. 15 U.S.C. § 1681s-2(a)(1)(C), while
knowing or having reason to believe that the information is inaccurate.
VI.
CONSUMER INFORMATION
IT IS FURTHER ORDERED that Defendants. Defendants’ officers, agents. employees.
and attorneys. and all other Persons in active concert or participation with any of them, who

receive actual notice of this Order are permanently restrained and enjoined from directly or

indirectly:

A, failing to provide sufficient consumer information to enable the Plaintiffs to
efficiently administer consumer redress. If representatives of either Plaintiff
request in writing any information related to redress, Defendants must provide it.
in the form prescribed by the Plaintiff, within 14 days:

B. disclosing, using, or benefitting from consumer information, including the name.

address, telephone number, email address, social security number, other
identifying information. or any data that enables access to a consumer’s account
(including a credit card, bank account, or other financial account), that any
Defendant obtained directly or indirectly from any of the Hylan Defendants or

any of the SQ Capital Defendants: and
Case 1:18-cv-00710-EAW-JJM Document 61 Filed 06/26/19 Page 16 of 38
Case 1:18-cv-00710-EAW-JJM Document 58 Filed 06/20/19 Page 16 of 38

for customer information that any Defendant is prohibited from disclosing, using,
or benefitting from by Section VI.B, above, failing to destroy such customer
information in all forms in their possession, custody, or control within 30 days

after entry of this Order.

Provided, however, that customer information need not be disposed of, and may be disclosed, to

the extent requested by a government agency or required by law, regulation, or court order.

VIL.

MONETARY JUDGMENT AND PARTIAL SUSPENSION

IT IS FURTHER ORDERED that:

A.

Judgment in the amount of four million, nine hundred forty thousand dollars
($4,940,000) is entered in favor of the Plaintiffs against the Defendants, jointly
and severally, as equitable monetary relief.

Defendants are ordered to pay to the Commission one hundred eighteen thousand
dollars ($118,000). Such payment must be made within sixty (60) days of entry
of this Order by electronic fund transfer in accordance with instructions
previously provided by a representative of the Commission. Upon such payment,
the remainder of the judgment is suspended, subject to the Subsections below.
The Plaintiffs’ agreement to the suspension of part of the judgment is expressly
premised upon the truthfulness, accuracy, and completeness of Defendants’ sworn
financial statements, deposition testimony, and related documents (collectively,
“financial statements”) submitted to Plaintiffs, namely:

l. the Financial Statement of the Individual Defendant signed on December

19, 2018, including the attachments;

16
Case 1:18-cv-00710-EAW-JJM Document 61 Filed 06/26/19 Page 17 of 38
Case 1:18-cv-00710-EAW-JJM Document 58 Filed 06/20/19 Page 17 of 38

G.

to

the deposition of the Individual Defendant and the Corporate Defendant
on August 29, 2018;

the Financial Statements, including the attachments, of the Corporate

Go

Defendant, signed by Individual Defendant on July 9, 2018; and
4. Individual Defendant's 2014, 2015, and 2016 federal and New York tax
returns submitted electronically on August 7. 2018.
The suspension of the judgment will be lifted as to any Defendant if, upon motion
by the Plaintiffs, the Court finds that Defendant failed to disclose any materia!
asset, materially misstated the value of any asset. or made any other material
misstatement or omission in the financial representations identified above.
If the suspension of the judgment is lifted, the judgment becomes immediately
due as to that Defendant in the amount specified in Subsection A. above (which
the parties stipulate only for purposes of this Section represents the consumer
injury alleged in the Complaint), less any payment previously made pursuant to
this Section, plus interest computed from the date of entry of this Order.
Defendants relinquish dominion and all legal and equitable right. title, and interest
in all assets transferred pursuant to this Order and may not seek the return of any
assets,
The facts alleged in the Complaint will be taken as true, without further proof, in
any subsequent civil litigation by or on behalf of the Commission or the NY AG.
including in a proceeding to enforce their rights to any payment or monetary
judgment pursuant to this Order. such as a nondischargeability complaint in any

bankruptcy case.
Case 1:18-cv-00710-EAW-JJM Document 61 Filed 06/26/19 Page 18 of 38
Case 1:18-cv-00710-EAW-JJM Document 58 Filed 06/20/19 Page 18 of 38

H. The facts alleged in the Complaint establish all elements necessary to sustain an
action by the Commission or the NY AG pursuant to Section 523(a)(2)(A) of the
Bankruptcy Code, 11 U.S.C. § 523(a)(2)(A). and this Order will have collateral
estoppel effect for such purposes.

I. Defendants acknowledge that their Taxpayer Identification Numbers (Social
Security Numbers or Employer Identification Numbers), which Defendants
previously submitted to the Commission, may be used for collecting and reporting
on any delinquent amount arising out of this Order, in accordance with 31 U.S.C.
$7701.

J. All money paid to the Plaintiffs pursuant to this Order may be deposited into a
fund administered by the Plaintiffs or their designee to be used for equitable
relief, including consumer redress and any attendant expenses for the
administration of any redress fund. If representatives of the Plaintiffs decide that
direct redress to consumers is wholly or partially impracticable or money remains
alter redress is completed. the Plaintiffs may apply any remaining money for such
other equitable relief (including consumer information remedies) as they
determine to be related to Defendants’ practices alleged in the Complaint. The
Plaintiffs shall retain authority and sole discretion over the division among
Plaintiffs of any funds not used for equitable relief. Any money paid to the
Commission not used for such equitable relief is to be deposited to the ULS.
Treasury as disgorgement. Any money paid to the State of New York not used
for equitable relief may be used to the full extent authorized by the State of New

York's laws, including but not limited to, as payment for the State of New York's

18
Case 1:18-cv-00710-EAW-JJM Document 61 Filed 06/26/19 Page 19 of 38
Case 1:18-cv-00710-EAW-JJM Document 58 Filed 06/20/19 Page 19 of 38

costs of investigating and litigating the instant case. Defendants have no right to

challenge any actions the Plaintiffs or their representatives may take pursuant to

this Subsection.

VIL.
COOPERATION
IT 1S FURTHER ORDERED that Defendants must fully cooperate with representatives

of Plaintiffs in this case and in any investigation related to or associated with the transactions or
the occurrences that are the subject of the Complaint. Defendants must provide truthful and
complete information, evidence, and testimony. Individual Defendant must appear and
Corporate Defendant must cause Corporate Defendant's officers, employees, representatives. or
agents to appear for interviews, discovery, hearings, trials, and any other proceedings that a
Plaintiffs’ representative may request upon 5 days written notice, or other reasonable notice, at
such places and times as a Plaintiff representative may designate. without the service of a

subpoena.

IX.

ORDER ACKNOWLEDGMENTS
IT [IS FURTHER ORDERED that Defendants obtain acknowledgments of receipt of this
Order:

A. Each Defendant, within 7 days of entry of this Order. must submit to the
Commission and the NY AG an acknowledgment of receipt of this Order sworn
under penalty of perjury.

B. For 10 years after entry of this Order, Individual Defendant for any business that
such Defendant, individually or collectively with any other Defendants, is the

majority owner or controls directly or indirectly. and each Corporate Defendant

19
Case 1:18-cv-00710-EAW-JJM Document 61 Filed 06/26/19 Page 20 of 38
Case 1:18-cv-00710-EAW-JJM Document 58 Filed 06/20/19 Page 20 of 38

must deliver a copy of this Order to: (1) all principals, officers, directors, and

LLC managers and members: (2) all employees, agents, payment processors. and

representatives who participate in conduct related to the subject matter of the

Order; and (3) any business entity resulting from any change in structure as set

forth in the Section titled Compliance Reporting. Delivery must occur within 7

days of entry of this Order for current personnel. For all others, delivery must

occur before they assume their responsibilities.

C, From each individual or entity to which a Defendant delivered a copy of this
Order, that Defendant must obtain, within 30 days, a signed and dated
acknowledgment of receipt of this Order.

X.
COMPLIANCE REPORTING
IT 1S FURTHER ORDERED that Defendants make timely submissions to Plaintiffs:

A. One year after entry of this Order, each Defendant must submit a compliance
report, sworn under penalty of perjury:

I. Each Defendant must: (a) identify the primary physical, postal, and email
address and telephone number. as designated points of contact. which
representatives of the Plaintiffs may use to communicate with Defendant:
(b) identify all of that Defendant's businesses by all of their names,
telephone numbers, and physical. postal, email, and Internet addresses; (c)
describe the activities of each business, including the goods and services
offered. the means of advertising, marketing, and sales. and the

involvement of any other Defendant (which Individual Defendant must
Case 1:18-cv-00710-EAW-JJM Document 61 Filed 06/26/19 Page 21 of 38
Case 1:18-cv-00710-EAW-JJM Document 58 Filed 06/20/19 Page 21 of 38

a]

describe if he knows or should know due to his own involvement): (d)
describe in detail whether and how that Defendant is in compliance with
each Section of this Order; and (e) provide a copy of each Order
Acknowledgment obtained pursuant to this Order, unless previously
submitted to the Commission.

Additionally, Individual Defendant must: (a) identify all telephone
numbers and all physical. postal. email and Internet addresses, including
all residences: (b) identify all business activities. including any business
for which such Defendant performs services whether as an employee or
otherwise and any entity in which such Defendant has any ownership
interest; and (c) describe in detail such Defendant’s involvement in each
such business, including title, role, responsibilities, participation,

authority. control, and any ownership.

B, For 20 years after entry of this Order, each Defendant must submit a compliance

notice, sworn under penalty of perjury, within 14 days of any change in the following:

I.

Each Defendant must report any change in: (a) any designated point of
contact: or (b) the structure of any Corporate Defendant or any entity that
Defendant has any ownership interest in or controls directly or indirectly
that may affect compliance obligations arising under this Order, including:
creation, merger, sale, or dissolution of the entity or any subsidiary,
parent. or affiliate that engages in any acts or practices subject to this

Order.
Case 1:18-cv-00710-EAW-JJM Document 61 Filed 06/26/19 Page 22 of 38
Case 1:18-cv-00710-EAW-JJM Document 58 Filed 06/20/19 Page 22 of 38

2. Additionally, Individual Defendant must report any change in: (a) name.
including aliases or fictitious name. or residence address; or (b) title or
role in any business activity. including any business for which such
Defendant performs services whether as an employee or otherwise and any
entity in which such Defendant has any ownership interest, and identify
the name. physical address, and any Internet address of the business or
entity.

Cc. Each Defendant must submit to Plaintiffs notice of the filing of any bankruptcy
petition, insolvency proceeding, or similar proceeding by or against such
Defendant within 14 days of its filing.

Dz. Any submission to Plaintiffs required by this Order to be sworn under penalty of
perjury must be true and accurate and comply with 28 U.S.C. § 1746, such as by
concluding: “I declare under penalty of perjury under the laws of the United
States of America that the foregoing is true and correct. Executed on:
and supplying the date, signatory’s full name, title (if applicable), and signature.

E. Unless otherwise directed by a Commission representative in writing, all
submissions to the Commission pursuant to this Order must be emailed to
DEbrief@ftc.gov or sent by overnight courier (not the U.S. Postal Service) to:
Associate Director for Enforcement. Bureau of Consumer Protection. Federal
Trade Commission, 600 Pennsylvania Avenue NW. Washington, DC 20580.
The subject line must begin: FTC v. Hylan Asset Management, LLC. et al..
X180037. Unless otherwise directed by a NY AG representative in writing, all

submissions to the NY AG pursuant to this Order must be emailed to
Case 1:18-cv-00710-EAW-JJM Document 61 Filed 06/26/19 Page 23 of 38
Case 1:18-cv-00710-EAW-JJM Document 58 Filed 06/20/19 Page 23 of 38

christopher.boyd@ag.ny.gov or sent by overnight courier (not the U.S. Postal
Service) to: Bureau of Consumer Frauds, New York State Office of the Attorney
General, 350 Main Street, Suite 300A. Buffalo, New York 14202. The subject
line must begin: FTC v. Hylan Asset Management, LLC, et al.

XI.

RECORDKEEPING

IT IS FURTHER ORDERED that Defendants must create certain records for 20 years

after entry of the Order, and retain each such record for 5 years. Specifically, Corporate

Defendant and Individual Defendant for any business that such Defendant, individually or

collectively with any other Defendant, is a majority owner or controls directly or indirectly, must

create and retain the following records:

A.

B.

accounting records showing the revenues from all business activity;

personnel records showing, for each Person providing services. whether as an
employee or otherwise. that Person's: name: addresses; telephone numbers: job
title or position: dates of service; and (if applicable) the reason for termination;
records of all consumer complaints and refund requests, whether received directly
or indirectly, such as through a third party, and any response;

all records necessary to demonstrate full compliance with each provision of this
Order, including all submissions to Plaintiffs:

copies of all contracts with payment processors; and

a copy of each unique advertisement or other marketing material.

 
Case 1:18-cv-00710-EAW-JJM Document 61 Filed 06/26/19 Page 24 of 38
Case 1:18-cv-00710-EAW-JJM Document 58 Filed 06/20/19 Page 24 of 38

XI.
COMPLIANCE MONITORING

IT IS FURTHER ORDERED that. for the purpose of monitoring Defendants’ compliance

with this Order, including the financial representations upon which part of the judgment was

suspended and any failure to transfer any assets as required by this Order:

A.

Within 14 days of receipt of a written request from a representative of the Plaintiffs. each
Defendant must: submit additional compliance reports or other requested information.
which must be sworn under penalty of perjury; appear for depositions; and produce
documents for inspection and copying. The Plaintiffs are also authorized to obtain
discovery, without further leave of court, using any of the procedures prescribed by
Federal Rules of Civil Procedure 29, 30 (including telephonic depositions). 31, 33. 34.
36. 45, and 69.

For matters concerning this Order. the Plaintiffs are authorized to communicate directly
with each Defendant. Defendants must permit representatives of the Plaintiffs to
interview any employee or other Person affiliated with any Defendant who has agreed to
such an interview. The Person interviewed may have counsel present.

The Plaintiffs may use all other lawful means, including posing. through their
representatives as consumers. suppliers, or other individuals or entities. to Defendants or
any individual or entity affiliated with Defendants, without the necessity of identification
or prior notice. Nothing in this Order limits the Commission’s lawful use of compulsory

process, pursuant to Sections 9 and 20 of the FTC Act, 15 U.S.C. §§ 49, 57b-1.
Case 1:18-cv-00710-EAW-JJM Document 61 Filed 06/26/19 Page 25 of 38
Case 1:18-cv-00710-EAW-JJM Document 58 Filed 06/20/19 Page 25 of 38

dD. Upon written request from a representative of the Plaintiffs, any consumer reporting
agency must furnish consumer reports concerning Individual Defendant. pursuant to
Section 604(1) of the Fair Credit Reporting Act, 15 U.S.C. §1681b(a)(1).

XH.
RETENTION OF JURISDICTION
IT IS FURTHER ORDERED that this Court retains jurisdiction of this matter for

purposes of construction, modification, and enforcement of this Order.

Aor
SO ORDERED this day of , 2019.

Lp SQW )Y

UNITED SYATES DISTRICT JUDGE

ba
A
Case 1:18-cv-00710-EAW-JJM Document 61 Filed 06/26/19 Page 26 of 38
Case 1:18-cv-00710-EAW-JJM Document 58 Filed 06/20/19 Page 26 of 38

SO STIPLLATED AND AGREL D:

FOR PLAINTIFES:

 

“HITE
MAT ELLEW J. WILSHIRE

Federal [race Commission

f° G Penisshenia Ase, NOW,
Sashincion, OC. 2gShe

“ elephone: (202) 326-2976 (Wilshir )
-Grephone (207) 326-2196 (White)
Facsimile: 202-335-3708

Dias niwhite) a iic gov;
TMaAdshire alle yo

Atteness tor Capote’ Fedora! Trade
Commission

FOR DEFENDANTS:

auch Polen.

DAVID PELTAN
Peltan Law. PEEC
128 Church Street
Enst Aurora, NY 14052
tleshone, (7'@) 174-9431
Linul: davdpeltan@ pellanlaw.cem

Attomey toc Defendants Frank A. Crgar.
Jr. and Worldwide Processing Groug, LLC
30 bra Forward Movement Recovery,

und aise d/b a PMR

 

LEVITIA JAMES
\ttomney Crenera! of the
State of Nea York

—_— “se

,
~~
Ce ee. ae

CHRISTOPHER 1. BOYD
Assistant Atiemey Gereral
30 Main Street, Sulte 300.4

Burtals, NY 14202

Telephone: (714) 833-8457

Emaih Christopher. Boyd wag.ny uns

\ttomey ror Plaintifthe Peaple of the
State of New York

DEFENDANTS:

= te weer

FRANK ALUNGARSG, JR.
Individually and as ag efiicer of Morkin ihe:
Provessing Group LUC also diva Forward
Movement Recovery. and also d/b/a FMP

 
Case 1:18-cv-00710-EAW-JJM Document 61 Filed 06/26/19 Page 27 of 38
Case 1:18-cv-00710-EAW-JJM Document 58 Filed 06/20/19 Page 27 of 38

Attachment A

Fair Debt Collection Practices Act
15 U.S.C. §§ 1692-1692p
ace

tan
tenes
maT

SZ Case 1:18-cv-00710-EAW-JJM Document 61 Filed 06/26/19 Page 28 of 38

CP

Case 1:18-cv-00710-EAW-JJM Document 58 Filed 06/20/19 Page 28 of 38

§1691f

Subsec, (g), Pub. L. 111-208, §1085:6), substituted *(9)"
for “(3)”.

1991 Subsec. (g). Pub. L. 102-242, §223(a), inserted at
end ‘Each agency referred to in paragraphs (1), (2), and
(3) of section 1691c(a) of this title shall refer the matter
to the Attorney General whenever the agency has rea-
son to helieve that 1 or more creditors has engaged in
a pattern or practice of discouraging or denying appli-
cations for credit in violation of section 1691(a) of this
title. Each such agency may refer the matter to the At-
torney General whenever the agency has reason to be-
lieve that 1 or more creditors has violated section
1691(a) of this title.”

Subsec. th). Pub. L. 102-242, §223(b), inserted ‘‘actual
and punitive damages and" after ‘‘be appropriate, in-
cluding”’.

Subsec. (k). Pub. L. 102 242, §223(c), added subsec. (k),

1976-—-Subsec. (a). Pub. L. 94 239 substituted reference
to member for reference to representative.

Subsec. (b). Pub. L. 94-239 inserted provisions exempt-
ing government or governmental subdivision or agency
from requirements of this subchapter, incorporated
provisions contained in former subsec. (c) relating to
recovery in class actions and, as incorporated, raised
the total amount of recovery under a class action from
$100,000 to $500,000.

Subsec. (c). Pub. L, 94-239 redesignated subsec. (d) as
(c) and specified United States district court or other
court of competent jurisdiction as court in which to
bring action. and substituted provisions authorizing
such court to grant equitable and declaratory relief, for
provisions authorizing civil actions for preventive re-
lief. Provisions of former subsec. (c) were incorporated
into present subsec, (b) and amended.

Subsec. (d), Pub. L. 94 239 redesignated subsec. (e) as
qd) and made minor changes in phraseology. Former
subsec, (d) redesignated (c) and amended.

Subsec. (e). Pub. L. 94-239 redesignated subsec. (f) as
(e) and inserted reference to officially promulgated
rule, regulation, or interpretation and provisions relat-
ing to approval and interpretations by an official or
employee of the Federal Reserve System duly author-
ized by the Board. Former subsec. (e¢) redesignated (d)
and amended.

Subsec. (f). Pub. L. 94-239 redesignated subsec. (g) as
(f) and inserted provisions which substituted a two year
limitation for one vear limitation and provisions ex-
tending time in which to bring action under enumer-
ated conditions. Former subsec. (f) redesignated (e) and
amended.

Subsecs. (2) to (}). Pub. L, 94-239 added subsecs. (2) to
(j). Former subsec. (g) redesignated (f) and amended.

EFFECTIVE DATE OF 2010 AMENDMENT

Amendment by Pub. L. 111-203 effective on the des-
ignated transfer date. see section 1100H of Pub. L.
111 208, set out as a note under section 552a of Title 5,
Government Organization and Employees.

EFFECTIVE DATE OF 1976 AMENDMENT
Amendment by Pub. L., 94 239 effective Mar. 23, 1976,

see section 708 of Pub. L. 90-321, set out as an Effective
Date note under section 1691 of this title.

§ 1691f. Annual reports to Congress; contents

Each year, the Bureau and the Attorney Gen-
eral shall, respectively, make reports to the
Congress concerning the administration of their
functions under this subchapter, including such
recommendations as the Bureau and the Attor-
ney General, respectively, deem necessary or ap-
propriate. In addition, each report of the Bureau
shall include its assessment of the extent to
which compliance with the requirements of this
subchapter is being achieved, and a summary of
the enforcement actions taken by each of the
agencies assigned administrative enforcement
responsibilities under section 1691c of this title.

TITLE 15—COMMERCE AND TRADE

Page 1498

(Pub. L. 90-821, title VII, §707, as added Pub. L.
94-239, §7, Mar. 23, 1976, 90 Stat. 255: amended
Pub. L. 96-221, title VI, §610(c), Mar. 31, 1980, 94
Stat. 174; Pub. L. 111-208. title X, §1085(1). July
21. 2010, 124 Stat. 2083.)

AMENDMENTS

2010—Pub, L, 111-203 substituted
Board’ wherever appearing.

1980—Pub. L. 96-221 substituted “Each year" for ‘““Not
later than February 1 of each year after 1976”".

“Bureau” for

EFFECTIVE DATE OF 2010 AMENDMENT

Amendment by Pub. L. 111-203 effective on the des-
ignated transfer date, see section 1100H of Pub. L.
111-208, set. out as a note under section 552a of Title 5,
Government Organization and Employees.

EFFECTIVE DATE OF 1980 AMENDMENT

Amendment by Pub. L. 96-221 effective on expiration
of two years and six months after Mar. 31, 1980, with all
regulations, forms. and clauses required to be pre-
scribed to be promulgated at least one year prior to
such effective date, and allowing any creditor to com-
ply with any amendments, in accordance with the regu-
lations, forms. and clauses prescribed by the Board
prior to such effective date, see section 625 of Pub. L.
96-221, set out as a note under section 1602 of this title.

EFFECTIVE DATE
Section effective Mar. 23, 1976, see section 708 of Pub.

L, 90-321, set out as a note under section 1691 of this
title.

SUBCHAPTER V—DEBT COLLECTION
PRACTICES

§ 1692. Congressional findings and declaration of
purpose

(a) Abusive practices

There is abundant evidence of the use of abu-
sive, deceptive, and unfair debt collection prac-
tices by many debt collectors. Abusive debt col-
lection practices contribute to the number of
personal bankruptcies, to marital instability. to
the loss of jobs, and to invasions of individual
privacy.

(b) Inadequacy of laws

Existing laws and procedures for redressing
these injuries are inadequate to protect consum-
ers.

(ec) Available non-abusive collection methods

Means other than misrepresentation or other
abusive debt collection practices are available
for the effective collection of debts.

(d) Interstate commerce

Abusive debt collection practices are carried
on to a substantial extent in interstate com-
merce and through means and instrumentalities
of such commerce. Even where abusive debt col-
lection practices are purely intrastate in char-
acter. they nevertheless directly affect inter-
state commerce.

(e) Purposes

It is the purpose of this subchapter to elimi-
nate abusive debt collection practices by debt
collectors, to insure that those debt collectors
who refrain from using abusive debt collection
practices are not competitively disadvantaged,
and to promote consistent State action to pro-
tect consumers against debt collection abuses.
Case 1:18-cv-00710-EAW-JJM Document 61 Filed 06/26/19 Page 29 of 38
Case 1:18-cv-00710-EAW-JJM Document 58 Filed 06/20/19 Page 29 of 38

Page 1499 TITLE 15—-COMMERCE AND TRADE §1692b

(Pub. L. 90-321, title VITI, §802, as added Pub. L.
95-109. Sept. 20, 1977, 91 Stat. 874.)
EFFECTIVE DATE

Pub. L, 90-321, title VIII, §819,. formerly §818, as added
by Pub. L. 95-109, Sept. 20, 1977. 91 Stat. 883, §818; re-
numbered §819, Pub. L. 109-351. title VIII, §801(a){1),
Oct. 18, 2006, 120 Stat. 2004, provided that: ‘This title
{enacting this subchapter] takes effect upon the expira-
tion of six months after the date of its enactment
{Sept. 20, 1977], but section 809 [section 1692g of this
title] shall apply only with respect to debts for which
the initial attempt to collect occurs after such effec-
tive date.”

SHORT TITLE
This subchapter known as the ‘Fair Debt Collection

Practices Act’, see Short Title note set out under sec-
tion 1601 of this title.

§ 1692a. Definitions

As used in this subchapter—

(1) The term “Bureau” means the Bureau of
Consumer Financial Protection.

(2) The term ‘“‘communication’’ means the
conveying of information regarding a debt di-
rectly or indirectly to any person through any
medium,

(3) The term ‘consumer’ means any natural
person obligated or allegedly obligated to pay
any debt.

(4) The term ‘‘creditor’’ means any person
who offers or extends credit creating a debt or
to whom a debt is owed, but such term does
not include any person to the extent that he
receives an assignment or transfer of a debt in
default solely for the purpose of facilitating
collection of such debt for another.

(5) The term “‘debt’' means any obligation or
alleged obligation of a consumer to pay money
arising out of a transaction in which the
money, property, insurance, or services which
are the subject of the transaction are pri-
marily for personal. family, or household pur-
poses, whether or not such obligation has been
reduced to judgment.

(6) The term “debt collector’? means any
person who uses any instrumentality of inter-
state commerce or the mails in any business
the principal purpose of which is the collec-
tion of any debts, or who regularly collects or
attempts to collect, directly or indirectly,
debts owed or due or asserted to be owed or
due another. Notwithstanding the exclusion
provided by clause (F) of the last sentence of
this paragraph, the term includes any creditor
who, in the process of collecting his own debts.
uses any name other than his own which
would indicate that a third person is collect-
ing or attempting to collect such debts. For
the purpose of section 1692f(6) of this title,
such term also includes any person who uses
any instrumentality of interstate commerce
or the mails in any business the principal pur-
pose of which is the enforcement of security
interests. The term does not include—

(A) any officer or employee of a creditor
while, in the name of the creditor, collecting
debts for such creditor;

(B) any person while acting as a debt col-
lector for another person, both of whom are
related by common ownership or affiliated

by corporate control, if the person acting as
a debt collector does so only for persons to
whom it is so related or affiliated and if the
principal business of such person is not the
collection of debts;

(C) any officer or employee of the United
States or any State to the extent that col-
lecting or attempting to collect any debt is
in the performance of his official duties;

(D) any person while serving or attempting
to serve legal process on any other person in
connection with the judicial enforcement of
any debt;

(B) any nonprofit organization which, at
the request of consumers, performs bona fide
consumer credit counseling and assists con-
sumers in the liquidation of their debts by
receiving payments from such consumers
and distributing such amounts to creditors:
and

(F) any person collecting or attempting to
collect any debt owed or due or asserted to
be owed or due another to the extent such
activity (i) is incidental to a bona fide fidu-
ciary obligation or a bona fide escrow ar-
rangement; (ii) concerns a debt which was
originated by such person; (iii) concerns a
debt which was not in default at the time it
was obtained by such person; or (iv) concerns
a debt obtained by such person as a secured
party in a commercial credit transaction in-
volving the creditor.

(7) The term ‘location information’’ means
a consumer’s place of abode and his telephone
number at such place, or his place of employ-
ment.

(8) The term ‘“State’”° means any State, terri-
tory, or possession of the United States, the
District of Columbia, the Commonwealth of
Puerto Rico, or any political subdivision of
any of the foregoing.

(Pub. L. 90-321, title VIII, §803, as added Pub. L.
95-109, Sept. 20. 1977, 91 Stat. 875; amended Pub.
L. 99-861, July 9, 1986, 100 Stat. 768; Pub. L.
111-208, title X, §1089(2), July 21, 2010, 124 Stat.
2092.)

AMENDMENTS

2010—Par. (1). Pub. L. 111-203 added par. (1) and struck
out former par. (1) which read as follows: "The term
‘Commission’ means the Federal Trade Commission.”

1986 Par. (6), Pub. L. 99-361 in provision preceding cl.
(A) substituted “clause (F)” for “clause (G)’’. struck
out cl. (F) which excluded any attorney-at-law collect-
ing a debt as an attorney on behalf of and in the name
of a client from term ‘debt collector’, and redesig-
nated cl. (G) as (F).

EFFECTIVE DATE OF 2010 AMENDMENT

Amendment hy Pub. L. 111-203 effective on the des-
ignated transfer date, see section 1100H of Pub. L.
111-203, set out as a note under section 552a of Title 5,
Government Organization and Employees.

EFFECTIVE DATE

Section effective upon the expiration of six months
after Sept. 20, 1977, see section 819 of Pub. L. 90-321. as
added by Pub. L. 95-109, set out as a note under section
1692 of this title.

§1692b. Acquisition of location information

Any debt collector communicating with any
person other than the consumer for the purpose
Case 1:18-cv-00710-EAW-JJM Document 61 Filed 06/26/19 Page 30 of 38
Case 1:18-cv-00710-EAW-JJM Document 58 Filed 06/20/19 Page 30 of 38

§1692c TITLE 15—COMMERCE AND TRADE Page 1500

of acquiring location information about the con-
sumer shall—

(1) identify himself, state that he is confirm-
ing or correcting location information con-
cerning the consumer, and, only if expressly
requested, identify his employer;

(2) not state that such consumer owes any
deht;

(3) not communicate with any such person
more than once unless requested to do so by
such person or unless the debt collector rea-
sonably believes that the earlier response of
such person is erroneous or incomplete and
that such person now has correct or complete
location information;

(4) not communicate by post card;

(5) not use any language or symbol on any
envelope or in the contents of any communica-
tion effected by the mails or telegram that in-
dicates that the debt collector is in the debt
collection business or that the communication
relates to the collection of a debt; and

(6) after the debt collector knows the con-
sumer is represented by an attorney with re-
gard to the subject debt and has knowledge of,
or can readily ascertain, such attorney's name
and address, not communicate with any person
other than that attorney, unless the attorney
fails to respond within a reasonable period of
time to communication from the debt collec-
tor.

(Pub. L. 90-321, title VIII, §804, as added Pub. L.
95-109, Sept. 20, 1977, 91 Stat. 876.)
EFPECTIVE DATE
Section effective upon the expiration of six months
alter Sept. 20, 1977. see section 819 of Pub. L. 90 321. as

added by Pub. L. 95-109, set. out as a note under section
1692 of this title.

§1692c. Communication in connection with debt
collection

(a) Communication with the consumer generally

Without the prior consent of the consumer
given directly to the debt collector or the ex-
press permission of a court of competent juris-
diction. a debt collector may not communicate
with a consumer in connection with the collec-
tion of any debt—

(1) at any unusual time or place or a time or
place known or which should be known to be
inconvenient to the consumer. In the absence
of knowledge of circumstances to the con-
trary, a debt collector shall assume that the
convenient time for communicating with a
consumer is after 8 o’clock antemeridian and
before 9 o'clock postmeridian, local time at
the consumer's location;

(2) if the debt collector knows the consumer
is represented by an attorney with respect to
such debt and has knowledge of, or can readily
ascertain, such attorney's name and address,
unless the attorney fails to respond within a
reasonable period of time to a communication
from the debt collector or unless the attorney
consents to direct communication with the
consumer; or

(3) at the consumer’s place of employment if
the debt collector knows or has reason to
know that the consumer's employer prohibits

the consumer from receiving such communica-
tion.

(b) Communication with third parties

Except as provided in section 1692b of this
title, without the prior consent of the consumer
given directly to the debt collector, or the ex-
press permission of a court of competent juris-
diction, or as reasonably necessary to effectuate
a postjudgment judicial remedy, a debt collector
may not communicate, in connection with the
collection of any debt. with any person other
than the consumer, his attorney. a consumer re-
porting agency if otherwise permitted by law,
the creditor, the attorney of the creditor, or the
attorney of the debt collector.

(c) Ceasing communication

If a consumer notifies a debt collector in writ-
ing that the consumer refuses to pay a debt or
that the consumer wishes the debt collector to
cease further communication with the con-
sumer, the debt collector shall not communicate
further with the consumer with respect to such
debt, except—

(1) to advise the consumer that the debt col-
lector's further efforts are being terminated;

(2) to notify the consumer that the debt col-
lector or creditor may invoke specified rem-
edies which are ordinarily invoked by such
debt collector or creditor; or

(3) where applicable, to notify the consumer
that the debt collector or creditor intends to
invoke a specified remedy.

If such notice from the consumer is made by
mail, notification shall be complete upon re-
ceipt.
(d) “Consumer” defined

For the purpose of this section, the term ‘‘con-
sumer” includes the consumer's spouse, parent
dif the consumer is a minor), guardian, executor,
or administrator.

(Pub. L. 90-821, title VIII, §805, as added Pub. L.
95-109. Sept. 20, 1977, 91 Stat. 876.)
EFFECTIVE DATE
Section effective upon the expiration of six months
after Sept. 20, 1977, see section 819 of Pub. L. 90-321, as

added by Pub. L. 95-109, set out as a note under section
1692 of this title.

§1692d. Harassment or abuse

A debt collector may not engage in any con-
duct the natural consequence of which is to har-
ass, oppress, or abuse any person in connection
with the collection of a debt. Without limiting
the general application of the foregoing, the fol-
lowing conduct is a violation of this section:

(1) The use or threat of use of violence or
other criminal means to harm the physical
person, reputation, or property of any person.

(2) The use of obscene or profane language or
language the natural consequence of which is
to abuse the hearer or reader.

(3) The publication of a list of consumers
who allegedly refuse to pay debts, except to a
consumer reporting agency or to persons
meeting the requirements of section 168la(f) or
1681b(3)! of this title.

1 See References in Text note below,
Case 1:18-cv-00710-EAW-JJM Document 61 Filed 06/26/19 Page 31 of 38
Case 1:18-cv-00710-EAW-JJM Document 58 Filed 06/20/19 Page 31 of 38

Page 1501

(4) The advertisement for sale of any debt to
coerce payment of the debt.

(5) Causing a telephone to ring or engaging
any person in telephone conversation repeat-
edly or continuously with intent to annoy,
abuse, or harass any person at the called num-
ber.

(6) Except as provided in section 1692b of this
title, the placement of telephone calls without
meaningful disclosure of the caller's identity.

(Pub. L. 90-821, title VIII, §806, as added Pub. L.
95-109, Sept. 20. 1977, 91 Stat. 877.)
REFERENCES IN TEXT

Section 1681b(3) of this title. referred to in par. (3),

was redesignated section 1681b(a)3) of this title by Puh.

L. 104-208, div. A, title II, §2403(a(1), Sept. 30, 1996, 110
Stat. 3009-430.

EFFECTIVE DATE
Section effective upon the expiration of six months
after Sept. 20, 1977. see section 819 of Pub. L. 90-321, as

added by Pub. Li. 95 109, set out as a note under section
1692 of this title.

§1692e. False or misleading representations

A debt collector may not use any false, decep-
tive, or misleading representation or means in
connection with the collection of any debt.
Without limiting the general application of the
foregoing, the following conduct is a violation of
this section:

(1) The false representation or implication
that the debt collector is vouched for, bonded
by, or affiliated with the United States or any
State, including the use of any badge, uni-
form. or facsimile thereof.

(2) The false representation of—

(A) the character, amount, or legal status
of any debt; or

(B) any services rendered or compensation
which may be lawfully received by any debt
collector for the collection of a debt.

(3) The false representation or implication
that any individual is an attorney or that any
communication is from an attorney.

(4) The representation or implication that
nonpayment of any debt will result in the ar-
rest or imprisonment of any person or the sei-
gure, garnishment. attachment, or sale of any
property or wages of any person unless such
action is lawful and the debt collector or cred-
itor intends to take such action.

(5) The threat to take any action that can-
not legally be taken or that is not intended to
be taken.

(6) The false representation or implication
that a sale, referral, or other transfer of any
interest in a debt shall cause the consumer
to—

(A) lose any claim or defense to payment
of the debt: or

(B) become subject to any practice prohib-
ited by this subchapter.

(7) The false representation or implication
that the consumer committed any crime or
other conduct in order to disgrace the con-
sumer.

(8) Communicating or threatening to com-
municate to any person credit information

TITLE 15—COMMERCE AND TRADE

§1692e

which is known or which should be known to
be false. including the failure to communicate
that a disputed debt is disputed.

(9) The use or distribution of any written
communication which simulates or is falsely
represented to be a document authorized, is-
sued, or approved by any court, official, or
agency of the United States or any State, or
which creates a false impression as to its
source, authorization, or approval.

(10) The use of any false representation or
deceptive means to collect or attempt to col-
lect any debt or to obtain information con-
cerning a consumer.

(11) The failure to disclose in the initial
written communication with the consumer
and, in addition, if the initial communication
with the consumer is oral, in that initial oral
communication, that the debt collector is at-
tempting to collect a debt and that any infor-
mation obtained will be used for that purpose,
and the failure to disclose in subsequent com-
munications that the communication is from
a debt collector, except that this paragraph
shall not apply to a formal pleading made in
connection with a legal action.

(12) The false representation or implication
that accounts have been turned over to inno-
cent purchasers for value.

(13) The false representation or implication
that documents are legal process.

(14) The use of any business, company, or or-
ganization name other than the true name of
the debt collector’s business, company. or or-
ganization.

(15) The false representation or implication
that documents are not legal process forms or
do not require action by the consumer.

(16) The false representation or implication
that a debt collector operates or is employed
by a consumer reporting agency as defined by
section 168la(f) of this title.

(Pub. L. 90-821, title VIII, §807, as added Pub. L.
95-109, Sept. 20. 1977, 91 Stat. 877: amended Pub.
L. 104-208, div. A, title II, §2305(a). Sept. 30, 1996,
110 Stat. 3009-425.)

AMENDMENTS

1996— Par. (11). Pub. L. 104-208 amended par. (11) gen-
erally. Prior to amendment, par. (11) read as follows:
“Except as otherwise provided for communications to
acquire location information under section 1692b of this
title. the failure to disclose clearly in all communica-
tions made to collect a debt or to obtain information
about a consumer, that the debt collector is attempting
to collect a debt and that any information obtained
will be used for that purpose.”

EFFECTIVE DATE OF 1996 AMENDMENT

Pub. L. 104-208. div. A, title I, §2305(b), Sept. 30, 1996,
110 Stat. 8009-425, provided that: “The amendment
made by subsection (iu) [amending this section] shall
take effect 90 days after the date of enactment of this
Act (Sept. 30, 1996] and shall apply to all communicta-
tions made after that date of enactment.”

EFFECTIVE DATE
Section effective upon the expiration of six months
after Sept. 20, 1977, see section 819 of Pub. L. 90-321, as
added by Pub. L. 95-109, set out as a note under section
1692 of this title.

 
Case 1:18-cv-00710-EAW-JJM Document 61 Filed 06/26/19 Page 32 of 38
Case 1:18-cv-00710-EAW-JJM Document 58 Filed 06/20/19 Page 32 of 38

§ 1692f

§ 1692f, Unfair practices

A debt collector may not use unfair or uncon-
scionable means to collect or attempt to collect
any debt. Without limiting the general applica-
tion of the foregoing, the following conduct isa
violation of this section:

(1) The collection of any amount (including
any interest, fee, charge, or expense incidental
to the principal obligation) unless such
amount is expressly authorized by the agree-
ment creating the debt or permitted by law.

(2) The acceptance by a debt collector from
any person of a check or other payment in-
strument postdated by more than five days un-
less such person is notified in wriling of the
debt collector’s intent to deposit such check
or instrument not more than ten nor less than
three business days prior to such deposit.

(3) The solicitation by a debt collector of
any postdated check or other postdated pay-
ment instrument for the purpose of threaten-
ing or instituting criminal prosecution.

(4) Depositing or threatening to deposit any
postdated check or other postdated payment
instrument prior to the date on such check or
instrument.

(5) Causing charges to be made to any person
for communications by concealment of the
true purpose of the communication. Such
charges include, but are not Hmited to, collect
telephone calls and telegram fees.

(6) Taking or threatening to take any non-
judicial action to effect dispossession or dis-
ablement of property if—

(A) there is no present right to possession
of the property claimed as collateral
through an enforceable security interest;

(B) there is no present intention to take
possession of the property; or

(C) the property is exempt by law from
such dispossession or disablement.

(7) Communicating with a consumer regard-
ing a debt by post card.

(8) Using any language or symbol, other than
the debt collector's address, on any envelope
when communicating with a consumer by use
of the mails or by telegram, except that a debt
collector may use his business name if such
name does not indicate that he is in the debt
collection business.

(Pub. L. 90-821, title VIII, §808, as added Pub. L.
95-109. Sept, 20, 1977, 91 Stat. 879.)

EFFECTIVE DATE
Section effective upon the expiration of six months
after Sept. 20, 1977. see section 819 of Pub. L. 90-321, as
added by Puh. L. 95-109, set out as a note under section
1692 of this Litle.

§ 1692g. Validation of debts

(a) Notice of debt; contents

Within five days after the initial communica-
tion with a consumer in connection with the
collection of any debt, a debt collector shall, un-
less the following information is contained in
the initial communication or the consumer has
paid the debt, send the consumer a written no-
tice containing—

(1) the amount of the debt;

TITLE 15—-COMMERCE AND TRADE

Page 1502

(2) the name of the creditor to whom the
debt is owed:

(3) a statement that unless the consumer,
within thirty days after receipt of the notice,
disputes the validity of the debt, or any por-
tion thereof, the debt will be assumed to be
valid by the debt collector:

(4) a statement that if the consumer notifies
the debt collector in writing within the thirty-
day period that the debt. or any portion there-
of, is disputed, the debt collector will obtain
verification of the debt or a copy of a judg-
ment against the consumer and a copy of such
verification or judgment will be mailed to the
consumer by the debt collector; and

(5) a statement that, upon the consumer's
written request within the thirty-day period,
the debt collector will provide the consumer
with the name and address of the original
creditor, if different from the current creditor.

(b) Disputed debts

If the consumer notifies the debt collector in
writing within the thirty-day period described
in subsection (a) that the debt, or any portion
thereof, is disputed, or that the consumer re-
quests the name and address of the original
creditor, the debt collector shall cease collec-
tion of the debt. or any disputed portion thereof,
until the debt collector obtains verification of
the debt or a copy of a judgment, or the name
and address of the original creditor, and a copy
of such verification or judgment, or name and
address of the original creditor, is mailed to the
consumer by the debt collector, Collection ac-
tivities and communications that do not other-
wise violate this subchapter may continue dur-
ing the 30-day period referred to in subsection
(a) unless the consumer has notified the debt
collector in writing that the debt, or any por-
tion of the debt, is disputed or that the con-
sumer requests the name and address of the
original creditor. Any collection activities and
communication during the 30-day period may
not overshadow or be inconsistent with the dis-
closure of the consumer's right to dispute the
debt or request the name and address of the
original creditor.

(c) Admission of liability

The failure of a consumer to dispute the valid-
ity of a debt under this section may not be con-
strued by any court as an admission of liability
by the consumer.

(d) Legal pleadings

A communication in the form of a formal
pleading in a civil action shall not be treated as
an initial communication for purposes of sub-
section (a).

(e) Notice provisions

The sending or delivery of any form or notice
which does not relate to the collection of a debt
and is expressly required by title 26, title V of
Gramm-Leach-Bliley Act [15 U.S.C. 6801 et seq.],
or any provision of Federal or State law relating
to notice of data security breach or privacy, or
any regulation prescribed under any such provi-
sion of law, shall not be treated as an initial
communication in connection with debt collec-
tion for purposes of this section.
Case 1:18-cv-00710-EAW-JJM Document 61 Filed 06/26/19 Page 33 of 38
Case 1:18-cv-00710-EAW-JJM Document 58 Filed 06/20/19 Page 33 of 38

Page 1503

(Pub. L. 90-321, title VIII. §809, as added Pub. L.
95-109. Sept. 20, 1977, 91 Stat. 879: amended Pub.
L. 109-841, title VIII, §802, Oct. 18, 2006, 120 Stat.
2006.)
REFERENCES IN TEXT

The Gramm-Leach-Bliley Act, referred to in subsec
(2), is Pub. L, 106-102, Nov. 12, 1999, 113 Stat. 1338. Title
V of the Act is classified principally to chapter 94 (§
6801 et seq.) of this title. For complete classification of
this Act to the Code, see Short Title of 1999 Amend-
ment note set out under section 1811 of Title 12, Banks
and Banking, and Tables.

AMENDMENTS

2006 —-Subsec. (b). Pub. L. 109 351, §802(c), inserted at
end “Collection activities and communications that do
not otherwise violate this subchapter may continue
during the 30-day period referred to in subsection (a)
unless the consumer has notified the debt collector in
writing that the debt, or any portion of the deht, is dis-
puted or that the consumer requests the name and ad-
dress of the original creditor. Any collection activities
and communication during the 30-day period may not
overshadow or be inconsistent with the disclosure of
the consumer's right to dispute the debt or request the
name and address of the original creditor.”

Subsec. (d), Pub. L. 109-351, §802(a), added subsec. (d).

Subsec. (e). Pub. L. 109-351, §802(b), added subsec. (e).

EFFECTIVE DATE
Section applicable only with respect to debts for
which the initial allempt to collect occurs after the ef-
fective date of this subchapter, which takes effect upon
the expiration of six months after Sept. 20, 1977, see

section 819 of Pub. L. 90-821, as added by Pub. L. 95-109,
set out as a note under section 1692 of this title.

§1692h. Multiple debts

If any consumer owes multiple debts and
makes any single payment to any debt collector
with respect to such debts, such debt collector
may not apply such payment to any debt which
is disputed by the consumer and, where applica-
ble, shall apply such payment in accordance
with the consumer's directions.

(Pub. L. 90-321. title VIII, §810, as added Pub. L.
95-109, Sept. 20. 1977, 91 Stat. 880.)
EFFECTIVE DATE
Section effective upon the expiration of six months
after Sept. 20, 1977, see section 819 of Pub. L. 90-321. as

added by Pub. L. 95 109. set out as a note under section
1692 of this title.

§ 16921. Legal actions by debt collectors

(a) Venue
Any debt collector who brings any legal action
on a debt against any consumer shall
(1) in the case of an action to enforce an in-
terest in real property securing the consum-
er's obligation, bring such action only in a ju-
dicial district or similar legal entity in which
such real property is located; or
(2) in the case of an action not described in
paragraph (1), bring such action only in the ju-
dicial district or similar legal entity—
(A) in which such consumer signed the
contract sued upon; or
(B) in which such consumer resides at the
commencement of the action.
(b) Authorization of actions
Nothing in this subchapter shall be construed
to authorize the bringing of legal actions by
debt collectors.

TITLE 15—-COMMERCE AND TRADE

§ 1692k

(Pub. L. 90-821, title VIII, §811, as added Pub. L.
95-109, Sept. 20, 1977, 91 Stat. 880.)
EFFictTive DATE
Section effective upon the expiration of six months
after Sept. 20. 1977, see section 819 of Pub. L. 90-321, as

added by Pub. L. 95-109, set out as a note under section
1692 of this title.

§ 1692}. Furnishing certain deceptive forms

(a) It is unlawful to design, compile, and fur-
nish any form knowing that such form would be
used to create the false belief in a consumer
that a person other than the creditor of such
consumer is participating in the collection of or
in an attempt to collect a debt such consumer
allegedly owes such creditor, when in fact such
person is not so participating.

(b) Any person who violates this section shall
be liable to the same extent and in the same
manner as a debt collector is Hable under sec-
tion 1692k of this title for failure to comply with
a provision of this subchapter.

(Pub. L. 90-321, title VIII, §812, as added Pub. L.
95-109, Sept. 20, 1977, 91 Stat. 880.)
EFFECTIVE DATE
Section effective upon the expiration of six months
after Sept. 20, 1977, see section 819 of Pub. L. 90-321, as

added by Pub. L. 95-109, set out as a note under section
1692 of this title.

§ 1692k, Civil liability
(a) Amount of damages

Except as otherwise provided by this section,
any debt collector who fails to comply with any
provision of this subchapter with respect to any
person is liable to such person in an amount
equal to the sum of—

(1) any actual damage sustained by such per-
son as a result of such failure;

(2)(A) in the case of any action by an indi-
vidual, such additional damages as the court
may allow, but not exceeding $1,000; or

(B) in the case of a class action, (i) such
amount for each named plaintiff as could be
recovered under subparagraph (A), and (ii)
such amount as the court may allow for all
other class members, without regard to a min-
imum individual recovery, not to exceed the
lesser of $500,000 or 1 per centum of the net
worth of the debt collector; and

(3) in the case of any successful action to en-
force the foregoing liability, the costs of the
action, together with a reasonable attorney's
fee as determined by the court. On a finding by
the court that an action under this section
was brought in bad faith and for the purpose of
harassment, the court may award to the de-
fendant attorney's fees reasonable in relation
to the work expended and costs.

(b) Factors considered by court

In determining the amount of liability in any
action under subsection (a), the court shall con-
sider, among other relevant factors—

(1) in any individual action under subsection
(a)(2)(A), the frequency and persistence of non-
compliance by the debt collector, the nature
of such noncompliance, and the extent to
which such noncompliance was intentional: or
Case 1:18-cv-00710-EAW-JJM Document 61 Filed 06/26/19 Page 34 of 38
Case 1:18-cv-00710-EAW-JJM Document 58 Filed 06/20/19 Page 34 of 38

§ 16920

(2) in any class action under subsection
(ay(2)(B), the frequency and persistence of non-
compliance by the debt collector, the nature
of such noncompliance, the resources of the
debt collector, the number of persons ad-
versely affected, and the extent to which the
debt collector's noncompliance was inten-
tional.

(c) Intent

A debit collector may not be held liable in any
action brought under this subchapter if the debt
collector shows by a preponderance of evidence
that the violation was not intentional and re-
sulted from a bona fide error notwithstanding
the maintenance of procedures reasonably
adapted to avoid any such error.

(d) Jurisdiction

An action to enforce any liability created by
this subchapter may be brought in any appro-
priate United States district court without re-
gard to the amount in controversy, or in any
other court of competent jurisdiction. within
one year from the date on which the violation
occurs.

(e) Advisory opinions of Bureau

No provision of this section imposing any li-

ability shall apply to any act done or omitted in
good faith in conformity with any advisory
opinion of the Bureau, notwithstanding that
after such act or omission has occurred, such
opinion is amended, rescinded, or determined by
judicial or other authority to be invalid for any
reason,
(Pub. L. 90-321, title VIII, §813, as added Pub. L.
95-109, Sept. 20, 1977, 91 Stat. 881; amended Pub.
L. 111-203, title X. §1089(1), July 21, 2010, 124
Stat. 2092.)

AMENDMENTS

2010—-Subsec. ¢e). Pub. L. 111-203 substituted
reau’* for “Commission”.

“Bu-

EFPECTIVE DATE OF 2010 AMENDMENT
Amendment by Pub, L. 111-208 effective on the des-
ignated transfer date, see section 1100H of Pub. L.
111-203. set out as a note under section 552a of Title 5,
Government Organization and Employees.

EFFECTIVE DATE
Section effective upon the expiration of six months
after Sept. 20, 1977, see section 819 of Pub. L. 90-321. as

added by Pub. L, 95-109, set out as a note under section
1692 of this title.

§ 16921. Administrative enforcement

(a) Federal Trade Commission

The Federal Trade Commission shall be au-
thorized to enforce compliance with this sub-
chapter, except to the extent that enforcement
of the requirements imposed under this sub-
chapter is specifically committed to another
Government agency under any of paragraphs (1)
through (5) of subsection (b), subject to subtitle
B of the Consumer Financial Protection Act of
2010 [12 U.S.C. 5511 et seq.]. For purpose of the
exercise by the Federal Trade Commission of its
functions and powers under the Federal Trade
Commission Act (15 U.S.C. 41 et seq.), a viola-
tion of this subchapter shall be deemed an un-

TITLE 15—COMMERCE AND TRADE

Page 1504

fair or deceptive act or practice in violation of
that Act. All of the functions and powers of the
Federal Trade Commission under the Federal
Trade Commission Act are available to the Fed-
eral Trade Commission to enforce compliance by
any person with this subchapter, irrespective of
whether that person is engaged in commerce or
meets any other jurisdictional tests under the
Federal Trade Commission Act, including the
power to enforce the provisions of this sub-
chapter, in the same manner as if the violation
had been a violation of a Federal Trade Commis-
sion trade regulation rule.

(b) Applicable provisions of law

Subject to subtitle B of the Consumer Finan-
cial Protection Act of 2010, compliance with any
requirements imposed under this subchapter
shall be enforced under—

(1) section 8 of the Federal Deposit Insur-
ance Act [12 U.S.C. 1818], by the appropriate
Federal banking agency, as defined in section
3(q) of the Federal Deposit Insurance Act (12
U.S.C. 1813(q)), with respect to—

(A) national banks, Federal savings asso-
ciations, and Federal branches and Federal
agencies of foreign banks;

(B) member banks of the Federal Reserve
System (other than national banks),
branches and agencies of foreign banks
(other than Federal branches, Federal agen-
cies, and insured State branches of foreign
banks), commercial lending companies
owned or controlled by foreign banks, and
organizations operating under section 25 or
95A of the Federal Reserve Act [12 U.S.C. 601
et seq., 611 et seq.J; and

(C) banks and State savings associations
insured by the Federal Deposit Insurance
Corporation (other than members of the
Federal Reserve System), and insured State
branches of foreign banks;

(2) the Federal Credit Union Act [12 U.S.C.
1751 et seq.], by the Administrator of the Na-
tional Credit Union Administration with re-
spect to any Federal credit union;

(3) subtitle IV of title 49, by the Secretary of
Transportation, with respect to all carriers
subject to the jurisdiction of the Surface
Transportation Board;

(4) part A of subtitle VII of title 49, by the
Secretary of Transportation with respect to
any air carrier or any foreign air carrier sub-
ject to that part;

(5) the Packers and Stockyards Act, 1921 [7
U.S.C. 181 et seq.] (except as provided in sec-
tion 406 of that Act [7 U.S.C. 226, 227]), by the
Secretary of Agriculture with respect to any
activities subject to that Act; and

(6) subtitle E of the Consumer Financial
Protection Act of 2010 [12 U.S.C. 5561 et seq.],
by the Bureau. with respect to any person sub-
ject to this subchapter.

The terms used in paragraph (1) that are not de-
fined in this subchapter or otherwise defined in
section 3(8) of the Federal Deposit Insurance Act
(12 U.S.C. 1818(s)) shall have the meaning given
to them in section l(b) of the International
Banking Act of 1978 (12 U.S.C. 3101).

(c) Agency powers

For the purpose of the exercise by any agency
referred to in subsection (b) of its powers under

 
Case 1:18-cv-00710-EAW-JJM Document 61 Filed 06/26/19 Page 35 of 38
Case 1:18-cv-00710-EAW-JJM Document 58 Filed 06/20/19 Page 35 of 38

Page 1505

any Act referred to in that subsection, a viola-
tion of any requirement imposed under this sub-
chapter shall be deemed to be a violation of a re-
quirement imposed under that Act. In addition
to its powers under any provision of law specifi-
cally referred to in subsection (b), each of the
agencies referred to in that subsection may ex-
ercise, for the purpose of enforcing compliance
with any requirement imposed under this sub-
chapter any other authority conferred on it by
law, except as provided in subsection (d).

(d) Rules and regulations

Except as provided in section 102%a) of the
Consumer Financial Protection Act of 2010 [12
U.S.C. 5519(a)], the Bureau may prescribe rules
with respect to the collection of debts by debt
collectors, as defined in this subchapter.

(Pub. L. 90-821, title VIII, §814, as added Pub. L.
95-109, Sept. 20. 1977, 91 Stat. 881: amended Pub.
L. 98-443, §9(n), Oct. 4, 1984, 98 Stat. 1708; Pub. L.
101-78, title VII, §744(n), Aug. 9, 1989, 103 Stat.
440; Pub. L. 102-242, title II, §212(e), Dec. 19, 1991,
105 Stat. 2801: Pub. L. 102-550, title XVI,
§1604(a)(8), Oct. 28, 1992, 106 Stat. 4082; Pub. L.
104-88, title III. §316, Dec. 29, 1995, 109 Stat. 949;
Pub. L. 111-208. title X, §1089(3). (4), July 21, 2010,
124 Stat. 2092, 2093.)

REFERENCES IN TEXT

The Consumer Financial Protection Act of 2010, re-
ferred to in subsecs. (a) and (b), is title X of Pub. L.
111-203, July 21, 2010, 124 Stat. 1955. Subtitles B
(§§ 1021-1029A) and E (§§1051-1058) of the Act are classi-
fied generally to parts B (§5511 et seq.) and E (§5561 et
seq.). respectively, of subchapter V of chapter 53 of
Title 12, Banks and Banking. For complete classilica-
tion of subtitles B and E to the Code, see Tables.

The Federal Trade Commission Act, referred to in
subsec. (a), is act Sept. 26, 1914, ch. 311, 38 Stat. 717,
which is classified generally to subchapter I (§41 et
seq.) of chapter 2 of this title. For complete classifica-
tion of this Act to the Code, see section 58 of this title
and Tables.

Sections 25 and 25A of the Federal Reserve Act, re-
ferred to in subsec. (b\1)(B), are classified to sub-
chapters I (§601 et seq.) and IT (§611 et seq.), respec-
tively, of chapter 6 of Title 12, Banks and Banking.

The Federal Credit Union Act. referred to in subsec.
(b)(2), is act June 26, 1934, ch. 750, 48 Stat. 1216, which
is classified generally to chapter 14 (§1751 et seq.) of
Title 12. For complete classification of this Act to the
Code, see section 1751 of Title 12 and Tables.

The Packers and Stockyards Act, 1921, referred to in
subsec. (b)(5), is act Aug. 15, 1921. ch. 64, 42 Stat. 159,
which is classified generally to chapter 9 (§181 et seq.)
of Title 7, Agriculture. For complete classification of
this Act to the Code, see section 181 of Title 7 and
Tables.

CODIFICATION

In subsec. ()3), “subtitle IV of title 49° substituted
for “the Acts to regulate commerce” on authority of
Pub. L. 95 473. §8(b). Oct. 17, 1978, 92 Stat. 1466, the first
section of which enacted subtitle IV of Title 49, Trans-
portation.

In subsec. (h)(4), “part A of subtitle VII of title 49"
substituted for "the Federal Aviation Act of 1958 [49
App. U.S.C. 1301 et seq.]" and “that part” substituted
for “that Act’ on authority of Pub. L. 103-272, §6(b),
July 5, 1994, 108 Stat. 1378, the first section of which en-
acted subtitles II, III, and V to X of Title 49.

Section 10894) of Pub. L. 111-208, which directed
amendment “in subsection (d)" of the Fair Debt Collec-
tion Practices Act, was executed in subsec. (d) of this
section, which is section 814 of the Act, to reflect the

TITLE 15—-COMMERCE AND TRADE

§$ 16921

probable intent of Congress. See 2010 Amendment note
below.

AMENDMENTS

2010-—-Subsec. (a). Pub. L. 111-203, §1089(3)(A), added
subsec. (a) and struck out former subsec. (a). Prior to
amendment, text read as follows: “Compliance with
this subchapter shall be enforced by the Commission,
except to the extent that enforcement of the require-
ments imposed under this subchapter is specifically
committed to another agency under subsection (b) of
this section. For purpose of the exercise by the Com-
mission of its functions and powers under the Federal
Trade Commission Act, a violation of this subchapter
shall be deemed an unfair or deceptive act or practice
in violation of that Act. All of the functions and powers
of the Commission under the Federal Trade Commis-
sion Act are available to the Commission to enforce
compliance by any person with this subchapter, irre-
spective of whether that person is engaged in com-
merce or meets any other jurisdictional tests in the
Federal Trade Commission Act, including the power to
enforce the provisions of this subchapter in the same
manner as if the violation had been a violation of a
Federal Trade Commission trade regulation rule.”

Subsec. (b). Pub. L. 111-203, §1089(3)(B)(i), substituted
“Subject to subtitle B of the Consumer Financial Pro-
tection Act of 2010, compliance’ for “Compliance” in
introductory provisions.

Subsec. (b)1). Pub, L, 111-208, §1089(3B)dii), added
par. (1) and struck out former par. (1) which read as fol-
lows: ‘section 8 of the Federal Deposit Insurance Act,
in the case of

“(A) national banks, and Federal branches and Fed-
eral agencies of foreign banks, by the Office of the
Comptroller of the Currency;

*“(B) member banks of the Federal Reserve System
(other than national banks), branches and agencies of
foreign banks (other than Federal branches, Federal
agencies, and insured State branches of foreign
banks), commercial lending companies owned or con-
trolled by foreign banks, and organizations operating
under section 25 or 25(a) of the Federal Reserve Act,
by the Board of Governors of the Federal Reserve
System; and

“(C) banks insured by the Federal Deposit Insur-
ance Corporation (other than members of the Federal
Reserve System) and insured State branches of for-
eign banks, by the Board of Directors of the Federal
Deposit Insurance Corporation;"’.

Subsec. (b)(2) to (6). Pub. L. 111-208,
§1089(3)(Bi(ii) ivi), added par. (6), redesignated former
pars. (3) to (6) as (2) to (5), respectively, and struck out
former par. (2) which read as follows: ‘‘section 8 of the
Federal Deposit Insurance Act, by the Director of the
Office of Thrift Supervision, in the case of a savings as-
sociation the deposits of which are insured by the Fed-
eral Deposit Insurance Corporation:”’.

Subsec. (d). Pub. L. 111-208. §1089(4), substituted ‘'Bx-
cept as provided in section 1029(a) of the Consumer Fi-
nancial Protection Act of 2010, the Bureau may pre-
scribe rules with respect to the collection of debts by
debt collectors, as defined in this subchapter” for ‘‘Nei-
ther the Commission nor any other agency referred to
in subsection (b) of this section may promulgate trade
regulation rules or other regulations with respect to
the collection of debts by debt collectors as defined in
this subchapter’. See Codification note above.

1995—Subsec. (b)(4). Pub. L. 104-88 substituted “Sec-
retary of Transportation, with respect to all carriers
subject to the jurisdiction of the Surface Transpor-
tation Board” for -‘Interstate Commerce Commission
with respect to any common carrier subject to those
Acts”’.

1992 Subsec. (b)(1)(C). Pub. L. 102-550 substituted
semicolon for period at end.

1991—Subsec. (b). Pub. L. 102-242, §212(e)(2), inserted
at end "The terms used in paragraph (1) that are not
defined in this subchapter or otherwise defined in sec-
tion 3(s) of the Federal Deposit Insurance Act (12 U.S.C,
Case 1:18-cv-00710-EAW-JJM Document 61 Filed 06/26/19 Page 36 of 38

Case 1:18-cv-00710-EAW-JJM Document 58 Filed 06/20/19 Page 36 of 38

§1692m TITLE 15—-COMMERCE AND TRADE Page 1506

1813(s)) shall have the meaning given to them in section
1b) of the International Banking Act of 1978 (12 U.S.C.
3101)."°

Pub. L. 102-242, §212(e)(1), added par. (1) and struck

out former par. (1) which read as follows: ‘‘section 8 of

Federal Deposit Insurance Act, in the case of

(A) national banks, by the Comptroller of the Cur-
rency:

“(B) member banks of the Federal Reserve System
(other than national banks). by the Federal Reserve
Board; and

“(C) banks the deposits or accounts of which are in-
sured by the Federal Deposit Insurance Corporation
(other than members of the Federal Reserve System),
by the Board of Directors of the Federal Deposit In-
surance Corporation;”’.

1989-- Subsec. (b)(2). Pub. L. 101 73 amended par. (2)
generally. Prior to amendment, par. (2) read as follows:
“section 5(d) of the Home Owners Loan Act of 1933, sec-
tion 407 of the National Housing Act, and sections 6(i)
and 17 of the Federal Home Loan Bank Act, by the Fed-
eval Home Loan Bank Board (acting directly or
through the Federal Savings and Loan Insurance Cor-
poration). in the case of any institution subject to any
of those provisions;”’.

1984— Subsec. (b)(5). Pub. L. 98 443 substituted ‘‘Sec-
vetary of Transportation’ for ‘Civil Aeronautics
Board”.

EFFECTIVE DATE OF 2010 AMENDMENT

Amendment by Pub. L. 111-203 effective on the des-
ignated transfer date, see section 1100H of Pub. L.
111-203, set out as a note under section 552a of Title 5,
Government Organization and Employees.

EFFECTIVE DATE OF 1995 AMENDMENT

Amendment by Pub, L. 104-88 effective Jan. 1, 1996,
see section 2 of Pub. L. 104-88. set out as an Effective
Date note under section 1301 of Title 49, Transpor-
tation.

EFFECTIVE DATE OF 1992 AMENDMENT

Amendment hy Pub. L. 102-550 effective as if included
in the Federal Deposit Insurance Corporation Improve-
ment Act of 1991, Pub. L. 102-242, as of Dec. 19, 1991, see
section 1609(a) of Pub. L. 102-650, set out as a note
under section 191 of Title 12. Banks and Banking.

EFFECTIVE DATE OF 1984 AMENDMENT

Amendment by Pub. L. 98-443 effective Jan. 1, 1985.
see section 9v) of Pub. L. 98 443, set out as a note under
section 5314 of Title 5, Government Organization and
Employees.

EFFECTIVE DATE

Section effective upon the expiration of six months

after Sept. 20, 1977, see section 819 of Pub. L. 90 321, as

added by Pub. L. 95-109, set out as a note under section
1692 of this title.

TRANSFER OF FUNCTIONS
Functions vested in Administrator of National Credit
Union Administration transferred and vested in Na-

tional Credit Union Administration Board pursuant to
section 1752a of Title 12. Banks and Banking.

§$1692m. Reports to Congress by the Bureau;
views of other Federal agencies

(a) Not later than one year after the effective
date of this subchapter and at one-year intervals
thereafter, the Bureau shall make reports to the
Congress concerning the administration of its
functions under this subchapter, including such
recommendations as the Bureau deems nec-
essary or appropriate. In addition, each report of
the Bureau shall include its assessment of the
extent to which compliance with this sub-

chapter is being achieved and a summary of the
enforcement actions taken by the Bureau under
section 1692] of this title.

(b) In the exercise of its functions under this
subchapter, the Bureau may obtain upon request
the views of any other Federal agency which ex-
ercises enforcement functions under section
16921 of this title.

(Pub. L. 90-821, title VIII, §815, as added Pub. L.
95-109, Sept. 20, 1977, 91 Stat. 882; amended Pub.
L. 111-208, title X. §1089(1), July 21, 2010, 124
Stat. 2092.)

REFERENCES IN TEXT

The effective date of this subchapter, referred to in
subsec. (a), is the date occurring on expiration of six
months after Sept. 20, 1977. See section 819 of Pub. L.
90-321, set out as an Effective Date note under section
1692 of this title.

AMENDMENTS

2010—Pub. lL. 111-203 substituted “Bureau” for “Com-
mission’’ wherever appearing.

EFFECTIVE DATE OF 2010 AMENDMENT

Amendment by Pub. L, 111-208 effective on the des-
ignated transfer date, see section 1100H of Pub. L.
111-208, set out as a note under section 552a of Title 5,
Government Organization and Employees.

EFFECTIVE DATE

Section effective upon the expiration of six months
after Sept. 20, 1977, see section 819 of Pub. L. 90-321, as
added by Pub. L. 95-109, set out as a note under section
1692 of this title.

§1692n. Relation to State laws

This subchapter does not annul, alter, or af-
fect, or exempt any person subject to the provi-
sions of this subchapter from complying with
the laws of any State with respect to debt col-
lection practices, except to the extent that
those laws are inconsistent with any provision
of this subchapter, and then only to the extent
of the inconsistency. For purposes of this sec-
tion, a State law is not inconsistent with this
subchapter if the protection such law affords
any consumer is greater than the protection
provided by this subchapter.

(Pub. L. 90-321. title VIII, §816, as added Pub. L.
95-109, Sept. 20, 1977, 91 Stat. 883.)
EFFECTIVE DATE
Section effective upon the expiration of six months
after Sept. 20, 1977, see section 819 of Pub. L. 90-321, as

added by Pub. L. 95-109, set out as a note under section
1692 of this title.

§ 16920. Exemption for State regulation

The Bureau shall by regulation exempt from
the requirements of this subchapter any class of
debt collection practices within any State if the
Bureau determines that under the law of that
State that class of debt collection practices is
subject to requirements substantially similar to
those imposed by this subchapter, and that
there is adequate provision for enforcement.

(Pub. L. 90-821. title VIII, §817, as added Pub. L.
95-109, Sept. 20, 1977, 91 Stat. 883; amended Pub.
L. 111-208, title X, §108%1), July 21, 2010, 124
Stat. 2092.)

 
Case 1:18-cv-00710-EAW-JJM Document 61 Filed 06/26/19 Page 37 of 38
Case 1:18-cv-00710-EAW-JJM Document 58 Filed 06/20/19 Page 37 of 38

Page 1507 TITLE 15—-COMMERCE AND TRADE § 1692p

AMENDMENTS

2010. Puh. L. 111-203 substituted “Bureau” for ‘‘Com-
mission’’ in two places.

EFFECTIVE DATE OF 2010 AMENDMENT

Amendment by Pub. L. 111 203 effective on the des-
ignated transfer date, see section 1100H of Pub. L.
111-203. set out as a note under section 552a of Title 5,
Government Organization and Emplovees.

EFFECTIVE DATE
Section effective upon the expiration of six months
after Sept. 20, 1977, see section 819 of Pub. Li. 90-321. as

added by Pub. L. 95-109, set out as a note under section
1692 of this title.

§ 1692p. Exception for certain bad check enforce-
ment programs operated by private entities

(a) In general
(1) Treatment of certain private entities

Subject to paragraph (2), a private entity
shall be excluded from the definition of a deht
collector, pursuant to the exception provided
in section 1692a(6) of this title, with respect to
the operation by the entity of a program de-
scribed in paragraph (2).A) under a contract
described in paragraph (2)(B).

(2) Conditions of applicability

Paragraph (1) shall apply if—

(A) a State or district attorney estab-
lishes, within the jurisdiction of such State
or district attorney and with respect to al-
leged bad check violations that do not in-
volve a check described in subsection (hb), a
pretrial diversion program for alleged bad
check offenders who agree to participate vol-
untarily in such program to avoid criminal
prosecution;

(B) a private entity. that is subject to an
administrative support services contract
with a State or district attorney and oper-
ates under the direction, supervision, and
control of such State or district attorney,
operates the pretrial diversion program de-
scribed in subparagraph (A); and

(C) in the course of performing duties dele-
gated to it by a State or district attorney
under the contract, the private entity re-
ferred to in subparagraph (B)-—

(i) complies with the penal laws of the
State:

(ii) conforms with the terms of the con-
tract and directives of the State or district
attorney:

(iii) does not exercise independent pros-
ecutorial discretion;

(iv) contacts any alleged offender re-
ferred to in subparagraph (A) for purposes
of participating in a program referred to in
such paragraph—

(I) only as a result of any determina-
tion by the State or district attorney
that probable cause of a bad check viola-
tion under State penal law exists, and
that contact with the alleged offender
for purposes of participation in the pro-
gram is appropriate; and

(II) the alleged offender has failed to
pay the bad check after demand for pay-
ment, pursuant to State law, is made for
payment of the check amount;

(v) includes as part of an initial written
communication with an alleged offender a
clear and conspicuous statement that—

(1) the alleged offender may dispute
the validity of any alleged bad check
violation;

(II) where the alleged offender knows,
or has reasonable cause to believe, that
the alleged bad check violation is the re-
sult of theft or forgery of the check,
identity theft, or other fraud that is not
the result. of the conduct of the alleged
offender, the alleged offender may file a
crime report with the appropriate law
enforcement agency; and

(III) if the alleged offender notifies the
private entity or the district attorney in
writing, not later than 30 days after
being contacted for the first time pursu-
ant to clause (iv), that there is a dispute
pursuant to this subsection, before fur-
ther restitution efforts are pursued, the
district attorney or an employee of the
district attorney authorized to make
such a determination makes a deter-
mination that there is probable cause to
believe that a crime has been commit-
ted; and

(vi) charges only fees in connection with
services under the contract that have been
authorized by the contract with the State
or district attorney.

(b) Certain checks excluded

A check is described in this subsection if the
check involves, or is subsequently found to in-
volve—

(1) a postdated check presented in connec-
tion with a payday loan. or other similar
transaction, where the payee of the check
knew that the issuer had insufficient funds at
the time the check was made. drawn, or deliv-
ered;

(2) a stop payment order where the issuer
acted in good faith and with reasonable cause
in stopping payment on the check;

(3) a check dishonored because of an adjust-
ment to the issuer’s account by the financial
institution holding such account without pro-
viding notice to the person at the time the
check was made, drawn, or delivered;

(4) a check for partial payment of a debt
where the payee had previously accepted par-
tial payment for such debt;

(5) a check issued by a person who was not
competent. or was not of legal age, to enter
into a legal contractual obligation at the time
the check was made, drawn, or delivered; or

(6) a check issued to pay an obligation aris-
ing from a transaction that was illegal in the
jurisdiction of the State or district attorney
at the time the check was made, drawn, or de-
livered.

(c) Definitions

For purposes of this section, the following
definitions shall apply:
(1) State or district attorney
The term ‘‘State or district attorney’’ means
the chief elected or appointed prosecuting at-
torney in a district, county (as defined in sec-
Case 1:18-cv-00710-EAW-JJM Document 61 Filed 06/26/19 Page 38 of 38
Case 1:18-cv-00710-EAW-JJM Document 58 Filed 06/20/19 Page 38 of 38

§ 1693

tion 2 of title 1), municipality, or comparable
jurisdiction, including State attorneys general
who act as chief elected or appointed prosecut-
ing attorneys in a district. county (as so de-
fined). municipality or comparable jurisdic-
tion. who may be referred to by a variety of
titles such as district attorneys, prosecuting
attorneys, commonwealth’s attorneys, solici-
tors, county attorneys, and state's attorneys,
and who are responsible for the prosecution of
State crimes and violations of jurisdiction-
specific local ordinances.

(2) Check

The term *tcheck*’ has the same meaning as
in section 5002(6) of title 12.

(3) Bad check violation

The term ‘bad check violation’? means a
violation of the applicable State criminal law
relating to the writing of dishonored checks.

(Pub. L. 90-321. title VITI, §818. as added Pub. L.
109-351, title VIII, §801(a)(2), Oct. 18, 2006. 120
Stat. 2004.)

SUBCHAPTER VI—ELECTRONIC FUND
TRANSFERS

§ 1693. Congressional findings and declaration of
purpose
(a) Rights and liabilities undefined

The Congress finds that the use of electronic
systems to transfer funds provides the potential
for substantial benefits to consumers. However,
due to the unique characteristics of such sys-
tems. the application of existing consumer pro-
tection legislation is unclear, leaving the rights
and liabilities of consumers, financial institu-
tions, and intermediaries in electronic fund
transfers undefined.

(b) Purposes

It is the purpose of this subchapter to provide
a basic framework establishing the rights, li-
abilities. and responsibilities of participants in
electronic fund and remittance transfer sys-
tems. The primary objective of this subchapter,
however, is the provision of individual consumer
rights.

(Pub. L. 90-821, title IX, §902, as added Pub. L.
95-630, title XX, §2001, Nov. 10, 1978. 92 Stat. 3728;
amended Pub. L. 111-208. title X, §1078(a)(1), July
21, 2010, 124 Stat. 2060.)

AMENDMENTS

2010--Subsec. (b). Pub. L. 111 203 inserted “and remit-
tance” after “electronic fund”.

EFFECTIVE DATE OF 2010 AMENDMENT

Amendment by Pub. L. 111 203 effective 1 day after
July 21, 2010, except as otherwise provided, see section
4 of Pub. L. 111-208, set out as an Effective Date note
under section 5301 of Title 12, Banks and Banking.

EFFECTIVE DATE

Pub. L. 90-321, title IX. §923, formerly §921. as added
by Pub. L. 95 680, title XX, §2001. Nov. 10, 1978, 92 Stat.
3741, renumbered §922, Pub. L. 111-24, title IV. §401(1),
May 22, 2009, 128 Stat. 1751; renumbered §923, Pub. L.
111-208, title X, §1073(a)(3), July 21, 2010, 124 Stat. 2060,
provided that: “This title [enacting this subchapter]
takes effect upon the expiration of eighteen months

TITLE 15--COMMERCE AND TRADE

Page 1508

from the date of its enactment [Nov. 10, 1978], except
that sections 909 and 911 [sections 1693g, 1693i of this
title] take effect upon the expiration of ninety days
after the date of enactment.”

(Pub. L. 111-203. §1073(a)(3), which directed renumber-
ing of section 922 of Pub. L. 90-321 as section 923 effec-
tive 1 day after July 21, 2010, was executed after the re-
numbering of section 921 of Pub. L. 90-321 ag section 922
by Pub. L. 111-24, §401(1), effective 15 months after May
22, 2009, to reflect the probable intent of Congress.]

SHORT TITLE

This subchapter known as the “Electronic Fund
Transfer Act’’, see Short Title note set out under sec-
tion 1601 of this title.

§ 1693a. Definitions

As used in this subchapter—

(1) the term “accepted card or other means
of access’’ means a card, code, or other means
of access to a consumer's account for the pur-
pose of initiating electronic fund transfers
when the person to whom such card or other
means of access was issued has requested and
received or has signed or has used, or author-
ized another to use, such card or other means
of access for the purpose of transferring
money between accounts or obtaining money,
property, labor, or services;

(2) the term ‘account’? means a demand de-
posit, savings deposit, or other asset account
(other than an occasional or incidental credit
balance in an open end credit plan as defined
in section 1602(i)! of this title), as described in
regulations of the Bureau, established pri-
marily for personal, family, or household pur-
poses, but such term does not include an ac-
count held by a financial institution pursuant
to a bona fide trust agreement:

(4)? the term “‘Board’’ means the Board of
Governors of the Federal Reserve System;

(4)2 the term ‘‘Bureau’’ means the Bureau of
Consumer Financial Protection:

(5) the term ‘‘business day’? means any day
on which the offices of the consumer's finan-
cial institution involved in an electronic fund
transfer are open to the public for carrying on
substantially all of its business functions;

(6) the term ‘“consumer’’ means a natural
person;

(7) the term ‘electronic fund transfer’
means any transfer of funds, other than a
transaction originated by check, draft, or
similar paper instrument, which is initiated
through an electronic terminal, telephonic in-
strument. or computer or magnetic tape so as
to order, instruct, or authorize a financial in-
stitution to debit or credit an account. Such
term includes, but is not limited to, point-of-
sale transfers. automated teller machine
transactions, direct deposits or withdrawals of
funds, and transfers initiated by telephone.
Such term does not include—

(A) any check guarantee or authorization
service which does not directly result in a
debit or credit to a consumer’s account: 3

(B) any transfer of funds, other than those
processed by automated clearinghouse, made

1See References in Text note helow.

2So in original. There are two pars. designated "(4)"
par. (3).

380 in original, The colon probably should be a semicolon.

and no
